Case 1:17-cv-00365-DAE-AWA Document 247-7 Filed 01/03/19 Page 1 of 5




           Exhibit 7
Case 1:17-cv-00365-DAE-AWA Document 247-7 Filed 01/03/19 Page 2 of 5
                DAVID BENJAMIN **HIGHLY CONFIDENTIAL** 8/29/2018
                                                                       Page 1


  1
  2     UNITED STATES DISTRICT COURT
  3     WESTERN DISTRICT OF TEXAS
  4     AUSTIN DIVISION
  5     --------------------------------------x
  6     UMG RECORDINGS, INC., et al.,
  7                                     Plaintiffs,
  8                     -against-
  9     GRANDE COMMUNICATIONS NETWORKS LLC,
 10                                     Defendant.
 11     No.: 1:17-cv-00365-LY
 12     --------------------------------------x
 13                          919 Third Avenue
                             New York, New York
 14
                             August 29, 2018
 15                          9:14 a.m.
 16
 17                     Highly Confidential Videotaped
 18     Deposition of a Plaintiff, UNIVERSAL MUSIC
 19     GROUP by DAVID BENJAMIN, pursuant to Notice,
 20     before Christine DeRosa, a Notary Public of
 21     the State of New York.
 22
 23
 24
 25



                           ALARIS LITIGATION SERVICES
www.alaris.us                 Phone: 1.800.280.3376           Fax: 314.644.1334
Case 1:17-cv-00365-DAE-AWA Document 247-7 Filed 01/03/19 Page 3 of 5
                DAVID BENJAMIN **HIGHLY CONFIDENTIAL** 8/29/2018
                                                                       Page 2


  1     A P P E A R A N C E S:
  2     STEIN MITCHELL CIPOLLONE BEATO & MISSNER LLP
  3     Attorneys for Plaintiffs
  4               901 15th Street, NW, Suite 700
  5               Washington, DC 20005
  6     BY:       ROBERT B. GILMORE, ESQ.
  7
  8     ARMSTRONG TEASDALE LLP
  9     Attorneys for Defendant
 10               7700 Forsyth Boulevard, Suite 1800
 11               St. Louis, Missouri 63105
 12     BY:       ZACHARY C. HOWENSTINE, ESQ.
 13
 14
 15     ALSO PRESENT:
 16     JOE BARRION, Videographer
 17     ALASDAIR J. McMULLAN, In-house counsel,
 18                                  Universal Music Group
 19
 20
 21
 22
 23
 24
 25



                           ALARIS LITIGATION SERVICES
www.alaris.us                 Phone: 1.800.280.3376           Fax: 314.644.1334
Case 1:17-cv-00365-DAE-AWA Document 247-7 Filed 01/03/19 Page 4 of 5
                DAVID BENJAMIN **HIGHLY CONFIDENTIAL** 8/29/2018
                                                                      Page 41


  1               A.      It is.
  2               Q.      I'd like to jump up in the chain
  3     a little bit.        There's an e-mail you sent on
  4     November 16, 2011, this is on the first page,
  5     appearing to respond to Mr. Sabec saying,
  6     "Where are you on this?          I assume you are
  7     still working with Hughes on a test of your
  8     ability to track multiple infringements."              Do
  9     you see that?
 10               A.      I do.
 11               Q.      What was this test for
 12     Rightscorp's ability to track multiple
 13     infringements?
 14               A.      I don't recall.
 15               Q.      Do you recall discussing with
 16     Rightscorp their ability to track multiple
 17     infringements?
 18               A.      No.
 19               Q.      At any point in time, not just at
 20     this point in time?
 21               A.      Correct.
 22               Q.      Did you ever have any
 23     conversations with Mr. Sabec or anyone at
 24     Rightscorp about the capabilities of
 25



                           ALARIS LITIGATION SERVICES
www.alaris.us                 Phone: 1.800.280.3376           Fax: 314.644.1334
Case 1:17-cv-00365-DAE-AWA Document 247-7 Filed 01/03/19 Page 5 of 5
                DAVID BENJAMIN **HIGHLY CONFIDENTIAL** 8/29/2018
                                                                     Page 42


  1     Rightscorp's detection system, for lack of a
  2     better term?
  3               A.      I don't recall.
  4               Q.      At any point in time?
  5               A.      I don't recall.
  6               Q.      Okay.    You can set that aside.
  7                       MR. HOWENSTINE:      This will be
  8               Benjamin Exhibit 4.
  9                       (Benjamin Exhibit 4, e-mail
 10               correspondence Bates-stamped UMG
 11               00012713 through UMG 000127716, marked
 12               for identification.)
 13               Q.      I'll give you a moment to look
 14     that over and then I'll ask you some questions
 15     about it.
 16                       This Exhibit 4 is an e-mail chain
 17     that was produced in this case with UMG
 18     00012713.       Does this appear to be an e-mail
 19     exchange that you participated in?
 20               A.      Yes.
 21               Q.      Do you recall this particular
 22     exchange?
 23               A.      I'm reading it.      Other than that,
 24     no.
 25



                           ALARIS LITIGATION SERVICES
www.alaris.us                 Phone: 1.800.280.3376           Fax: 314.644.1334
